MEMORANDUM**
Francisco Julian Galindo Hernandez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo due process challenges, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002), and we deny the petition for review.
The BIA properly dismissed Hernandez’s appeal as untimely. Although Hernandez blames his former counsel for failing to notify him of the IJ’s decision, Hernandez does not explain why he waited four years to file his appeal to the BIA. See Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.